        Case 1:19-cv-05893-CM
        Case 1:19-cv-05893-CM Document 66 Filed
                              Document 63 Filed 05/29/20
                                                08/10/20 Page
                                                         Page 1
                                                              1 of
                                                                of 1
                                                                   1                                                 -
Morgan Lewis

                                                                           '·, ;),        ,UNY
Sari M. Alamuddin
Partner
                                                                       :, p : ·• l :MENT
+1.312.324.1158                                                                         "l RONICALLYFitED


                                                                       l
                                                                           l [   ! ·(
sari .alamuddin@morganlewis.com
                                                                           0 0( :J:                           1

May 29, 2020                                                               ~~ ~ F FILED:                   ?{ Jo))o].o
VIA ECF

Hon. Judge Colleen McMahon
                                                                                         Ok.
United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

Re:      Friedman v. Charter Communications. Inc.,
         Case No. I: l 9-cv-05893 (CM)

Dear Judge McMahon:

We represent Defendant Charter Communications, Inc. ("Defendant") in the above-
referenced action and are writing on behalf of both Parties to inform the Court that the
Parties have reached a settlement in principle of Ms. Friedman's claims and expect to file a
stipulation of voluntary dismissal as soon as practicably possible.

In light of the parties' settlement in principle, we respectfully request that the Court stay all
deadlines for 30 days to permit the parties to finalize the terms of their agreement.

We thank the Court in advance for its consideration of this request.


Respectfully submitted,

Isl Sari M. Alamuddin
Sari M. Alamuddin, Counsel for Defendant


cc:      Evan Sanford, Esq., Counsel for Plaintiff (by ECF)




                                                 Morgan, Lewis & Bockius                LLP

                                                 77 West Wacker Drive
                                                 Chicago, IL 60601 -5094                      0   +1.312.324.1000
                                                 United States                                0   + 1.312.324.1001
